Citation Nr: 0815952	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972, including service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the veteran was sent a PTSD questionnaire, he did 
not return it to VA.  VA should make another attempt to 
determine the veteran's claimed stressors, including asking 
him about his stressors, sending him another PTSD 
questionnaire, and reviewing his medical records for any 
information regarding potential stressors.  Once that 
information has been obtained, the veteran's stressors should 
be verified through the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)).

Following the last supplemental statement of the case, dated 
April 2006, the veteran submitted a January 2007 letter from 
a VA psychiatrist.  The letter confirmed that the veteran has 
a current diagnosis of PTSD.  In October 2004, the veteran 
told a VA treatment provider that he experienced trauma in 
Vietnam.  In January 2005, he reported experiencing rocket 
attacks in Vietnam.  An examination is needed to determine 
whether the veteran's current PTSD is related to any 
stressors he experienced in Vietnam.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified that 
he must provide information regarding any 
stressful events he experienced in 
Vietnam.  Send him a new PTSD 
questionnaire and advise him that the 
information requested on the 
questionnaire is needed to favorably 
resolve his claim.  The veteran should be 
asked to provide detailed information 
regarding his claimed stressors to 
include the details of his experience and 
the approximate dates and places where 
the events occurred.  

2.  Determine the veteran's potential 
stressors, based on the PTSD 
questionnaire and a review of the medical 
records.

3.  Ask JSRRC to verify any identified 
stressors.  The request should include as 
much specific information as is possible, 
including dates and locations for any 
claimed stressor.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner.  Pertinent 
documents should be reviewed.  A 
complete history, including the 
veteran's stressors, should be taken.  
The examiner should state whether the 
veteran's current PTSD is at least as 
likely as not related to any verified 
stressors.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

